      Case 5:19-cv-00185-BSM-JTK Document 53 Filed 09/14/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

RICO BENTON                                                             PLAINTIFF
ADC #97236

v.                        Case No. 5:19-cv-00185-BSM

WENDY KELLEY, et al.                                                 DEFENDANTS

                                      ORDER

      The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Jerome T. Kearney [Doc. No. 49] has been received. After reviewing the record de

novo, the RD is adopted. The motion for summary judgment on the issue of exhaustion

[Doc. No. 39] is granted, and Wendy Kelley and William Straughn are dismissed without

prejudice.

             IT IS SO ORDERED this 14th day of September, 2020.




                                                UNITED STATES DISTRICT JUDGE
